EXHIBIT 21 HILL-ROM HOLDINGS, INC. SUBSIDIARIES OF THE REGISTRANT All subsidiaries of the Company as of November 19, 2014 are wholly-owned Indiana corporations, unless otherwise noted. Subsidiaries of Hill-Rom Holdings, Inc. Hill-Rom, Inc. Eagle Acquisition Sub B.V, a Netherlands corporation Huntersville Insurance Company, Inc., a Utah corporation Subsidiaries of Hill-Rom, Inc. Advanced Respiratory, Inc., a Minnesota corporation Allen Medical Systems, Inc. Hill-Rom Services, Inc. Aspen Surgical Products Holding, Inc., a Delaware corporation Hill-Rom DTC, Inc. Trumpf Medical Systems, Inc. Subsidiary of Allen Medical Systems, Inc. AMATECH Corporation Subsidiary of Aspen Surgical Products Holding, Inc. Aspen Surgical Products, Inc., a Michigan corporation Subsidiary of Aspen Surgical Products, Inc. Aspen Surgical Puerto Rico Corp., a Puerto Rico corporation Jointly owned subsidiary of Hill-Rom, Inc. and Advanced Respiratory, Inc. Hill-Rom Company, Inc. Subsidiaries of Hill-Rom Company, Inc. Hill-Rom International, Inc. MEDIQ/PRN Life Support Systems, LLC Hill-Rom Logistics, LLC Subsidiary of Hill-Rom Services, Inc. Hill-Rom Manufacturing, Inc. Subsidiary of Hill-Rom Manufacturing, Inc. Hill-Rom Finance Limited Partner, Inc. Subsidiaries of Hill-Rom International, Inc. Hill-Rom Pty, Ltd, an Australian corporation Hill-Rom Asia Limited, a Hong-Kong corporation Hill-Rom Japan KK, a Japanese corporation Subsidiary of Hill-Rom Asia Limited Hill-Rom Business Services Co., Ltd, a Chinese corporation Hill-Rom Shanghai Ltd., a Chinese corporation Jointly owned subsidiary of Hill-Rom Finance Limited Partner, Inc., Hill-Rom, Inc. and Aspen Surgical Products, Inc. Hill-Rom EU C.V., a Netherlands partnership Subsidiary of Hill-Rom EU C.V Hill-Rom (Gibraltar) General Partner Limited, a Gibraltar limited partnership Subsidiary of Hill-Rom (Gibraltar) General Partner Limited Hill-Rom Holding (Gibraltar) Limited, a Gibraltar limited partnership Jointly owned subsidiary of Hill-Rom Holding (Gibraltar) Limited and Hill-Rom (Gibraltar) General Partner Limited HR Finance C.V., a Netherlands partnership Subsidiary of Hill-Rom Holdings (Gibraltar) Limited Hill-Rom International S.á r.l./B.V., a Luxembourg corporation Subsidiaries of HR Finance C.V. HR Europe B.V. a Netherlands corporation Hill-Rom Global Holdings, B.V., a Netherlands corporation Hill-Rom Receivables, LLC, a Delaware limited liability company Subsidiaries of Hill-Rom Global Holdings, B.V. Hill-Rom Holdings Netherlands, B.V., a Netherlands corporation Hill-Rom Singapore Holdings S.á r.l., a Luxembourg corporation Joint owned subsidiary of Hill-Rom Global Holdings B.V. and Hill-Rom International S.á r.l./B.V. Hill-Rom SPRL, a Belgium corporation Jointly owned subsidiary of Hill-Rom Holdings Netherlands, B.V. and Hill-Rom Holdings (Gibraltar) Limited Hill-Rom HB, a Swedish partnership Subsidiary of Hill-Rom Singapore Holdings S.á r.l. Hill-Rom Services Pte, Ltd., a Singapore corporation Subsidiaries of Hill-Rom Holdings Netherlands, B.V., Hill-Rom UK (Holdings) Ltd., a United Kingdom corporation Trumpf Medizin Systeme Beteiligungs GmbH, a German corporation Subsidiary of Trumpf Medizin Systeme Beteiligungs GmbH Trumpf Medizin Systeme GmbH & Co KG, a German partnership Subsidiaries of Trumpf Medizin Systeme GmbH & Co KG Trumpf Medical Systems Ltd. (UK), a United Kingdom corporation Trumpf Medical Systems (Taicang) Co., Limited, a Chinese corporation Trumpf Med (Aust) Pty Limited, an Australian corporation Videomed S.r.l., an Italian corporation Subsidiaries of Hill-Rom UK (Holdings) Ltd. Aspen Medical Europe Limited (UK), a United Kingdom corporation Hill-Rom Ltd., a United Kingdom corporation Subsidiary of Hill-Rom Ltd. Hill-Rom (UK), Ltd., a United Kingdom corporation Subsidiaries of Hill-Rom International S.á r.l./B.V. Hill-Rom B.V., a Netherlands corporation Hill-Rom S.A., a Switzerland corporation Hill-Rom Austria GmbH, an Austrian corporation Hill-Rom Sociedade Unipessoal, LDA a Portuguese corporation Hill-Rom Poland sp. z o.o., a Polish corporation Hill-Rom Canada, Ltd., a Canadian Corporation Hill-Rom SARL, a French corporation Jointly owned subsidiaries of Hill-Rom International S.á r.l./B.V. and Hill-Rom Services, Inc. Hill-Rom India Private Ltd., an Indian corporation Hill-Rom Rus, LLC, a Russian entity Hill-Rom de Mexico S de RL de CV, a Mexican corporation Hill-Rom Servicios S de RL de CV, a Mexican corporation Hill-Rom Comercializador a de Mexico S de RL de CV, a Mexican corporation Hill-Rom Importacao e Comercio de Equipamentos Medicos Ltda, a Brazilian corporation Hill-Rom Turkey Medikal Urunler Dagitim ve Ticaret Limited Sirketi, a Turkish corporation Subsidiary of Hill-Rom Austria GmbH Trumpf Medizinsystems Osterreich GmbH, an Austrian corporation Subsidiaries of Hill-Rom SARL Hill-Rom Industries SA, a French corporation Hill-Rom, S.p.A, an Italian corporation Hill-Rom SAS, a French corporation SCI Le Couviour Immoblier, a French corporation Hill-Rom Iberia S.L., a Spanish corporation Hill-Rom AB, a Swedish corporation Trumpf Systemes Medicaux SAS, a French corporation Jointly owned subsidiary of Hill-Rom SARL and Hill-Rom SAS Hill-Rom sro, a Czech Republic corporation Subsidiaries of Hill-Rom AB Liko R&D AB, a Swedish corporation Liko AB, a Swedish corporation Hill-Rom Norway, a Norwegian corporation Subsidiary of Liko AB Völker Verwaltung GmbH, a German corporation Jointly owned subsidiary of Liko AB and Eagle Acquisition Sub B.V. Völker Holdings GmbH & Co KG, a German partnership Subsidiaries of Völker Holdings GmbH & Co KG Völker GmbH, a German corporation Hill-Rom GmbH, a German corporation Subsidiary of Völker GmbH Völker BVBA, a Belgian corporation
